FILED
                                                                              March 21, 2022
No. 21-0577 – State ex rel. March-Westin Co., Inc. v. Gaujot, et al.             released at 3:00 p.m.
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
Hutchison, C.J., concurring, in part, and dissenting, in part:                    OF WEST VIRGINIA




              I am in full agreement with the majority’s conclusion that, for purposes of

assessing percentages of fault pursuant to West Virginia Code § 55-7-13d, the circuit court

must consider the fault of a plaintiff’s employer when it is alleged that the employer has

contributed to the plaintiff’s injury even though the employer is immune from suit and

could not have been named as a party to the suit. In so holding, the majority carefully

examined the statute and properly gave force and effect to the plain and unambiguous

language that the Legislature so purposefully employed.


              I dissent, however, to the holding that, under the statute, a party who seeks

to have fault assessed to a nonparty employer need not show that the employer’s acts or

omissions would satisfy the “deliberate intention” standard set forth in West Virginia Code

§ 23-4-2, but that it need only show that the employer proximately caused the plaintiff

employee’s injury by breaching a legal duty “of some kind.” The most obvious problem

with the majority’s decision to simply require proof of “any breach of a legal duty to the

plaintiff” so long as it proximately caused the plaintiff’s injury is that it was fabricated out

of whole cloth, with no basis in either West Virginia Code § 55-7-13d or any other law

within or without our jurisdiction. Indeed, the majority cites to none. But more troubling is

that it has gone out of its way to ignore critical statutory language and the most basic rules

of statutory construction, which clearly establish that the Legislature intended that the
standard of proof for allocating fault to a nonparty employer is the deliberate intention

standard.


               Inexplicably, the majority has failed to consider and give effect to specific

statutory language that the Legislature purposefully used for determining whether and to

what degree a nonparty employer shall be assessed fault. When construing a statute, we

must


               “presume[] the legislature had a purpose in the use of every
               word, phrase and clause found in a statute and intended the
               terms so used to be effective, wherefore an interpretation of a
               statute which gives a word, phrase or clause thereof no function
               to perform . . . must be rejected as being unsound, if it be
               possible so to construe the statue as a whole, as to make all of
               its parts operative and effective.” Syl. Pt. 7, Ex parte Watson,
               [in part,] 82 W. Va. 201, 95 S.E.648 (1918).

Syl. Pt. 3, in part, United States v. Osborne, 211 W. Va. 667, 567 S.E2d. 677 (2002).

Accord Mangus v. Ashley, 199 W. Va. 651, 658, 487 S.E.2d 309, 316 (1997) (“[A]

legislature says in a statute what it means and means in a statute what it says there.”

(internal citations omitted)). Further, it is axiomatic that statutes relating to the same subject

matter or having a common purpose must be read and applied together so as to carry out

the Legislature’s intent:


                       Statutes which relate to the same persons or things, or
               to the same class of persons or things, or statutes which have a
               common purpose will be regarded in Pari materia to assure
               recognition and implementation of the legislative intent.
               Accordingly, a court should not limit its consideration to any
               single part, provision, section, sentence, phrase or word, but
               rather review the act or statute in its entirety to ascertain
               legislative intent properly.

Syl. Pt. 5, Fruehauf Corp. v. Huntington Moving & Storage Co., 159 W. Va. 14, 217 S.E.2d

907 (1975). Finally, “[i]t is not for this Court arbitrarily to read into a statute that which it

does not say. Just as courts are not to eliminate through judicial interpretation words that

were purposely included, we are obliged not to add to statutes something the Legislature

purposely omitted.” Syl. Pt. 11, in part, Brooke B. v. Ray C., 230 W. Va. 355, 738 S.E.2d

21 (2013).

               Under West Virginia Code § 55-7-13d(d), a party seeking to allocate fault to

a nonparty has the burden of proof: “The burden of alleging and proving comparative fault

shall be upon the person who seeks to establish such fault.” Id. The definition of

“comparative fault,” “[f]or purposes of this article [i.e., Chapter 55, Article 7],” is “the

degree to which the fault of a person was a proximate cause of an alleged personal injury .

. . expressed as a percentage.” W. Va. Code § 55-7-13a(a). Finally, the definition of “fault”

“[a]s used in this article [i.e., Chapter 55, Article 7],” is “an act or omission of a person,

which is a proximate cause of injury . . . to another person . . ., including . . . liability under

[West Virginia Code 23-4-2],” our deliberate intention statute. W. Va. Code § 55-7-13b.


               The majority has chosen to ignore that a party seeking to allocate fault to a

nonparty for a plaintiff’s injury has the burden of proving the nonparty’s comparative fault,

see W. Va. Code § 55-7-13d(d), and that, for purposes of Chapter 55, Article 7, the

Legislature defined “comparative fault” and “fault” such that “fault” “include[es] . . .

liability” under our deliberate intention statute. See W. Va. Code §§ 55-7-13a(a) and -13b.
The majority’s conclusion that proof of the nonparty employer’s “deliberate intention”

under West Virginia Code § 23-4-2 is not relevant to its comparative fault is simply

incorrect because it fails to read the statutes in Chapter 55, Article 7 together and to give

force and effect to the statutory language that the Legislature has so purposefully

employed. Further, the majority’s unsupported conclusion that a party seeking to assess

fault to a nonparty employer need only show that the employer proximately caused the

plaintiff employee’s injury by breaching a legal duty “of some kind” arbitrarily reads into

the statutory definition of “fault” that which it does not say, but clearly could have said, if

the Legislature so intended.


              For the reasons stated above, I concur, in part, and dissent, in part, to the

decision in this case.